Citation Nr: 0501907	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  02-04 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chondromalacia of the 
left knee with residuals of patellar tendon repair rupture, 
claimed as secondary to service-connected right knee 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1950 to 
January 1955.   

This case comes before the Board of Veterans' Appeals (Board) 
from a November 2000 rating decision issued by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  
In July 2002, the veteran and his spouse testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge of the Board.  The hearing transcript is of record.  
Following further evidentiary development as directed by the 
Board in 2003, this claim is again before the Board for 
appellate review.  

The Board's decision herein reopens the previously denied 
claim of entitlement to service connection for a left knee 
disorder, claimed as secondary to service-connected right 
knee disability.  The claim is granted only to this extent.  
The reopened service connection claim remanded to the RO, via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In August 1981, the RO issued a rating decision denying 
service connection for a left knee disorder, claimed as 
secondary to service-connected right knee disability.  The 
veteran was given notice of the rating decision and of his 
appeal rights in the same month, but did not seek further 
review of the decision.  

2.  The veteran sought to reopen the left knee disorder claim 
in April 2000.  In rating decisions issued in May and 
November 2000, the RO determined that new and material 
evidence had been submitted to reopen the claim, but 
ultimately denied the claim on its merits.  Appeal to the 
Board was perfected.     

3.  Evidence submitted since August 1981, with regard to the 
issue of service connection for a left knee disorder, claimed 
as secondary to service-connected right knee disability, 
bears directly and substantially upon the issue of service 
connection therefor as it is neither cumulative nor redundant 
of evidence previously submitted; and, by itself or in 
connection with evidence previously assembled, is significant 
enough that it must be considered in order to fairly decide 
the merits of the claim. 


CONCLUSIONS OF LAW

1.  The August 1981 rating decision, which denied service 
connection for a left knee disorder, claimed as secondary to 
service-connected right knee disability, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2003). 

2.  New and material evidence has been received since August 
1981, and the claim of entitlement to service connection for 
a left knee disorder, claimed as secondary to service-
connected right knee disability, is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notice requirements.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received by VA on or after 
November 9, 2000, as well as any claim not decided as of that 
date.  They are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004).

Without deciding whether VCAA notice and evidentiary 
development requirements have been satisfied in this case on 
the issue of whether new and material evidence has been 
received to reopen claim of entitlement to service connection 
for a left knee disorder, claimed as secondary to service-
connected right knee disability, it is the Board's conclusion 
that VCAA does not preclude the Board from now adjudicating 
the claim.  This is so because the Board is taking action 
favorable to the veteran by reopening the claim and granting 
the claim only to this extent, which, at this point, poses no 
risk of prejudice to the veteran.  See generally Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Generally, a claim which has been denied in an unappealed 
Board or RO decision cannot thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is found in 38 U.S.C.A. § 5108, which 
provides that, if new and material evidence is presented or 
secured with respect to a disallowed claim, then the 
Secretary shall reopen and reconsider the claim.

The Board must address the issue of new and material evidence 
in the first instance because the submittal of such evidence 
is a prerequisite to the Board's jurisdiction to reach the 
underlying claim and to adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  Once the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, 
beyond the evaluation of whether the evidence submitted in 
the effort to reopen is new and material, is neither required 
nor permitted.  Id. at 1384.  Any finding entered when new 
and material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).  See also 
Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (The Board 
has a jurisdictional responsibility to consider whether it 
was proper for a claim to be reopened, regardless of whether 
the previous action denying the claim was appealed to the 
Board.).  

Evidence to be reviewed for sufficiency to reopen a 
previously denied claim is evidence submitted since the most 
recent final denial of the claim on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Essentially, a denial becomes 
final where the veteran submits no communication indicating 
disagreement with the denial within one year after the date 
of notice thereof.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2003). 

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether 
evidence presented or secured since the last final denial of 
the claim is "new and material."  See 38 U.S.C.A. § 5108 
(West 2002); Elkins v. West, 12 Vet. App. 209, 218-219 (1999) 
(en banc); Hodge v. West, 155 F.3d 1356, 1359-1360 (Fed. Cir. 
1998).  New and material evidence is evidence not previously 
submitted to agency decision-makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the claim.  38 C.F.R. § 3.156(a).  As for the 
second step, if VA determines that the evidence is new and 
material, it may then proceed to evaluate the merits of the 
claim based on the entire record, after ensuring that the 
duty to assist has been fulfilled.  In order for evidence to 
be sufficient to reopen a previously denied and final claim, 
it must be both new and material.  If the evidence is not 
material, the inquiry ends and the claim cannot be reopened.    

The Board notes that 38 C.F.R. § 3.156(a) was amended during 
the appeal period, but the new version applies only to claims 
filed on or after August 29, 2001.  Because the veteran's 
claim to reopen giving rise to this appeal was filed before 
this date (in April 2000), the earlier version, as discussed 
above, applies.  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The left knee disorder service connection claim from which 
the instant appeal stems is that filed in April 2000.  Prior 
to this date, the RO denied service connection for a left 
knee disorder, claimed as secondary to service-connected 
right knee disability, in an August 1981 rating decision.  A 
letter dated in August 1981 notified the veteran of this 
decision and of his appellate rights.  The record does not 
include any evidence of communication from the veteran 
indicating disagreement with this decision.  Thus, with no 
perfected appeal, the August 1981 rating decision 
subsequently became final.              

The veteran apparently took no further action specifically on 
the left knee disorder claim until April 2000, when he filed 
what apparently was construed by the RO as an informal claim 
to reopen.  Following the May and November 2000 rating 
decisions denying service connection therefor, the veteran 
perfected an appeal to the Board in March 2002.  

Evidence added to the record since August 1981 concerning the 
veteran's knees is voluminous, and consists primarily of VA 
medical center (VAMC) treatment records and C&P orthopedic 
examination reports, as well as the veteran's written 
statements concerning his knees, his spouse's written 
statement, and their July 2002 Board hearing testimony, and 
private medical records.  In significant part, the VAMC 
treatment records and C&P examination reports indicate that 
the veteran's service-connected right knee disorder is 
manifested primarily by complaints of pain, instability, and 
difficult ambulation.  The medical history involving the 
right knee includes an arthroscopy performed in 1985, total 
right knee replacement in 1994, and right leg saphenous nerve 
neuroma resection in 2000.  A 30 percent rating has been in 
effect therefor since July 1995.  As for the left knee, the 
veteran reportedly injured this knee after a fall in 1997.  
The veteran states that the right knee disability makes him 
unstable, and that this led to the fall, causing the left 
knee disorder.  See, e.g., Board hearing transcript, notice 
of disagreement, and history given by the veteran as 
documented in VAMC records.  A private physician (Dr. J. E. 
Kilgore) performed surgery to repair the torn left patellar 
tendon in late 1997.  VAMC records show recent diagnosis of 
tricompartmental osteoarthritis, primarily in the 
patellofemoral joint of the left knee.  The veteran's spouse 
has stated that her husband is in near-constant pain due to 
the bilateral knee disability; she had helped him get up 
numerous times because the disability causes instability.    

The evidence received since the last final disallowance of 
the veteran's claim on any basis is presumed credible for 
purposes of reopening the claim, unless it is inherently 
false or untrue or, if a statement or other assertion, it is 
beyond the competence of the person making the assertion.  
See Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992); Robinette v. Brown, 8 Vet. 
App. 69 (1995). 

The above-described records added to the claims folder after 
August 1981 constitute new evidence in the sense that they 
document more recent complaints of, medical care given for, 
and recent diagnosis related to, the claimed left knee 
disorder, none of which was of record in August 1981.  These 
records also constitute material evidence as they suggest the 
chronic, active nature of the claimed left knee disorder.  
Therefore, these records are relevant and material to the 
issue on appeal, and raise a reasonable possibility of 
substantiating the claim.  In consideration of the foregoing, 
and having found that new and material evidence has been 
presented since August 1981, the previously denied claim of 
entitlement to service connection for a left knee disorder is 
reopened.  

Having reopened the claim, the Board now reviews the entire 
record to determine whether service connection is warranted 
for the left knee disorder, claimed as secondary to the right 
knee disability.  Secondary service connection may be granted 
for a disability which is proximately due to, or the result 
of, a service-connected disorder.  38 C.F.R. § 3.310(a) 
(2004).  Secondary service connection may be found in certain 
instances in which a service-connected disability aggravates 
another condition.  When aggravation of a veteran's 
nonservice-connected condition is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability - but only that 
degree - over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

Whether a service-connected disorder has aggravated a 
nonservice-connected disorder is a medical issue in the 
province of individuals qualified to opine on aggravation by 
virtue of training, education, or other specialized 
knowledge.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997) (In general, evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation alone is competent.); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992) (Lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over time when such symptomatology is 
within the purview of, or may be readily recognized by, lay 
persons; however, lay evidence is not competent to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.). 

In consideration of the foregoing, the crux of this claim is 
whether there is competent medical evidence establishing an 
etiological relationship between the service-connected right 
knee disability and the now-claimed left knee disorder (see 
Allen, cited above).  While the current record is voluminous 
in terms of medical evidence of treatment rendered over the 
years for both knees, it does not contain persuasive medical 
opinion specifically on the issue of etiology.  In this 
connection, the Board acknowledges that Dr. Kilgore's May 
2000 letter includes his opinion that the left knee disorder 
was caused by the right knee disability.  However, the record 
apparently may not include complete records of Dr. Kilgore - 
see October 2004 Supplemental Statement of the Case - and, 
more importantly, the doctor opined in a largely conclusory 
manner, without adequate explanation of the bases or 
rationale supporting the opinion.  Speculative or conjectural 
opinions as to causation are not persuasive.  See 38 C.F.R. § 
3.102 (2004); see also Morris v. West, 13 Vet. App. 94, 97 
(1999) (diagnosis that appellant was "possibly" suffering 
from schizophrenia deemed speculative).  Therefore, the issue 
of etiology must be addressed more specifically via a VA 
compensation and pension (C&P) orthopedic examination 
following further development, as discussed in the REMAND 
order, below.
  
In consideration of the foregoing, and having found that new 
and material evidence has been presented since August 1981, 
the previously denied claim of entitlement to service 
connection for a left knee disorder, claimed as secondary to 
service-connected right knee disability, is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).   

ORDER

New and material evidence sufficient to reopen the previously 
denied and final claim of entitlement to service connection 
for a left knee disorder, claimed as secondary to service-
connected right knee disability, has been received.  The 
claim is reopened.  The appeal is granted only to this 
extent.  




REMAND

The Board has reopened the previously denied claim of 
entitlement to service connection for a left knee disorder, 
claimed as secondary to service-connected right knee 
disability.  However, it finds that further evidentiary 
development - namely, a VA C&P orthopedic examination to be 
conducted after additional relevant evidence is obtained - is 
warranted before the reopened service connection claim can be 
decided on its merits.  The claim is REMANDED for the 
following actions, after which a de novo review should be 
undertaken by the RO.

1.  Obtain and associate with the claims 
folder more recent VAMC treatment records 
not of record, if any, for all VA 
facilities at which the veteran received 
care, including VAMCs in Gainesville, 
Florida, and Bay Pines, Florida.  

2.  After completing the above, schedule 
the veteran for a VA C&P orthopedic 
examination to determine, following a 
review of the claims folder, whether it 
is at least as likely as not (by a 
probability of 50 percent), more likely 
than not (by a probability higher than 50 
percent), or less likely than not (by a 
probability less than 50 percent), that 
the claimed left knee disorder is 
etiologically related to active service, 
and specifically, whether it is related 
to the service-connected right knee 
disability.  

In particular, the examiner should 
address the appellant's claim that his 
service-connected right knee disability 
caused the fall in October 1997 that led 
to his hospitalization and surgical 
treatment for left infrapatellar tendon 
rupture.  See June 1981 VA X-ray report 
for the left knee stating "irregularity 
of the lateral margin of the patella 
which could be due to old injury ..."; 
June 1981 VA C&P examination report 
documenting a diagnosis of mild 
chondromalacia in the left knee; April 
1975 left knee X-ray report showing mild 
osteophyte formation; and June 1978 
report of Mackey Orthopedic Associates 
documenting the report of a left knee 
injury.  

The specific bases and rationale for the 
examiner's opinion should be provided in 
a written report.  If the examiner is not 
able opine on the inquiries posed herein 
without resorting to conjecture or 
speculation, he should so state and 
explain the reasons therefor.  Diagnostic 
testing, if deemed to be warranted by the 
examiner, should be performed.  

3.  Thereafter, readjudicate the claim.  
If any determination remains unfavorable 
to the veteran, he and his representative 
should be provided an updated 
Supplemental Statement of the Case and an 
opportunity to respond to it.  Then, if 
in order, return the claim to the Board 
for further review. 

The purposes of this remand are to comply with due process 
requirements and for further evidentiary development of the 
claim.  At this juncture, the Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case.  

No action by the veteran is required until he receives 
further notice; however, the veteran has the right to submit 
additional evidence and argument on the matter(s) the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The veteran is advised that a failure to report to a VA 
medical examination, if scheduled, may result in the denial 
of his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2004).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


